Citation Nr: 1751179	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  09-09 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Y. Taylor, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1964 to December 1968.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The Board previously remanded this case for additional development in June 2013, when it reopened the issue of entitlement to service connection for PTSD.  

The Veteran appointed the Virginia Department of Veterans Services (VDVS) as his new representative in May 2017 after his previous representative filed its Informal Hearing Presentation.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into account the existence of this electronic record.  


FINDINGS OF FACT

1.  The Veteran currently has a diagnosis of PTSD.

2.  The Veteran did not engage in combat against enemy forces and his alleged in-service stressor has not been independently verified.

3.  The preponderance of the evidence is against finding that the Veteran has PTSD, that is related to active military service or events therein; there is no evidence of a compensably disabling psychosis within one year following discharge from active duty.


CONCLUSION OF LAW

The criteria to establish service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met as to the issues decided herein.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in January 2008 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim.  There is no evidence that additional records have yet to be requested.

The Veteran was not provided with a VA examination and opinion to assess the current nature and etiology of PTSD; however, VA need not conduct an examination with respect to these claims as information and evidence of record contains sufficient competent medical evidence to decide the claim.  See 38 C.F.R. § 3.159 (c)(4).  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  In this case, the standards of McLendon are not met as there is a formal finding of lack of information to verify in-service stressors as claimed by the Veteran and the evidence does not otherwise indicate any relationship between his PTSD and service.  As such, remand for a VA examination is not necessary.

II. Service Connection

The Veteran seeks service connection for PTSD.  

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Generally, to prevail on the issue of service connection there must be evidence of a current disability, in-service incurrence or aggravation of a disease or injury; and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

To establish entitlement to service connection for PTSD, there must be medical evidence diagnosing PTSD; a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304 (f).  

Initially, the Board notes that the Veteran was diagnosed with PTSD in 2005 and PTSD is listed as an active problem in the VA medical record as late as 2012.  

In this case, however, the Board finds that there is no credible supporting evidence that the claimed in-service stressors occurred.  

The Veteran states that in October of 1968, he was sent to Vietnam for three to four weeks.  Soon after arriving, he was sent on patrol and was ambushed.  He further states that he witnessed two or three men shot and killed.  He also indicates that he came under mortar attacks in the camp area, and he had to run and jump in the bunker until the mortar attack was over.  See, .e.g., February 2008 Statement.  

The Veteran has not submitted any information or evidence to corroborate his contentions that either event occurred in service; nor has he provided sufficient detail to allow for proper research or verification.  No pertinent medical treatment is shown to be provided during service.

The Board finds that the RO made reasonable efforts to obtain information to enable it to verify the claimed stressor events, and consequently finds that the RO's formal finding of lack of information to corroborate stressors associated with a claim for service connection for PTSD credible.  In December 2012, the RO requested the Veteran's Vietnam service dates via the Personnel Information Exchange System (PIES).  In December 2012, the RO received a negative response from PIES stating that there was no evidence in the Veteran's file to substantiate any service in the Republic of Vietnam.  The RO obtained he Veteran's DD-214, which does not show any decorations, medals, badges, commendations, citation or campaign ribbons awarded for service in the Republic of Vietnam.  Further, the RO also received the Veteran's military personnel records, showing the sea and air travel embarkation slip.  According to the slip, the Veteran embarked onboard a ship at Norton AFB in August 1968 and departed, arrived, and disembarked one day later at an Okinawa airbase.  He departed Okinawa in December 1968 and arrived at a base in California the next day.  The travel slip does not show that the Veteran was sent to Vietnam.  Lastly, the Veteran failed to provide information on the last name of the casualty, and the RO's verification process was terminated in accordance with the procedure set forth in M21-11V.ii.1 D.3.r.  

In addition to the results of the RO's research for verification, the Veteran's service treatment records (STRs) provide information contrary to the Veteran's claimed stressor events.  In particular, the STR in October 1967 stated that the Veteran got orders to the Republic of Vietnam, but it was determined that he was not fit for the duty and should be boarded for temporary light duty and observation.  Further, the Veteran's STR has a clinic note dated in November 1968 taken in Okinawa referring to his ongoing orthopedic problem.  As with the RO's results of research on occurrence of stressor events, the Veteran's own STRs of record support the finding that the stressor event was less likely than not to have occurred.  

There are several FPO addresses in the Veteran's service treatment records.  Research reveals that the FPO numbers were for facilities in the Philippines in 1967, and in Japan in 1968.  Further evidence that the Veteran was not stationed in Vietnam.

In summary, the Board finds that the Veteran's claimed stressor of being ambushed in Vietnam and witnessing killing of people is not credible and neither stressor has been verified.  Indeed, the weight of the competent evidence shows that there is no independent evidence corroborating the Veteran's statement as to the occurrence of his claimed stressors.  As such, the evidence of record does not establish that a stressor event indeed happened.  Thus, for the foregoing reasons, the claim for service connection for PTSD must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.


ORDER

Entitlement to service connection for PTSD is denied.

____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


